State then filed an amended information to recharge appellant with

                  murder and the matter was set for trial.

                              Appellant subsequently filed a post-conviction petition for a

                  writ of habeas corpus in the district court on February 2, 2012, claiming

                  that a retrial of the murder charge would violate his right against double

                  jeopardy.' Pursuant to NRS 34.720, a post-conviction petition for a writ of

                  habeas corpus is available to request "relief from a judgment of conviction

                  or sentence in a criminal case" or challenge "the computation of time" a

                  petitioner has served. Moreover, only a "person convicted of a crime" may

                  "file a postconviction petition for a writ of habeas corpus to obtain relief

                  from the conviction or sentence." NRS 34.724(1). Appellant acknowledges

                  that he did not challenge a judgment of conviction, just the State's ability

                  to again seek a conviction for the murder charge. By raising this claim,

                  appellant did not attempt to challenge a judgment of conviction or the

                  computation of time served. Accordingly, appellant did not raise a claim

                  within the scope of a post-conviction petition for a writ of habeas corpus.




                         'We note that this court has already denied appellant's claim that
                  the Double Jeopardy Clause barred any retrial of the murder charge.
                  Daniels v. Eighth Judicial Dist. Court, Docket No. 62541 (Order Denying
                  Petition, May 14, 2014).




SUPREME COURT
        OF

     NEVADA
                                                       2
(0) 1947A    ea
                  See McConnell u. State, 125 Nev. 243, 247, 212 P.3d 307, 310 (2009).

                  Therefore, the district court properly denied the petition. 2 Accordingly, we

                              ORDER the judgment of the district court AFFIRMED.




                                                      Hardesty


                                                                                      J.
                                                      Douglas      1,9


                                                                                      J.




                  cc: Hon. Douglas W. Herndon, District Judge
                       Law Office of Betsy Allen
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk



                        2The district court also denied the petition as procedurally barred
                  pursuant to NRS 34.726, but that statute was not applicable to this
                  petition as appellant did not challenge the validity of a judgment of
                  conviction. However, the district court reached the right result in denying
                  the petition and we therefore affirm the district court's order. See Wyatt u.
                  State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970).




SUPREME COURT
      OF
    NEVADA
                                                        3
(0) I947A cf±t>